After this case was lodged in this court, and on the 20th of June, 1914, defendant in error filed its motion to dismiss the same for the reason that the parties hereto had compromised and settled the case out of court, and that the judgment in the court below has been satisfied. Plaintiffs in error do not resist the motion. The matter involved having been fully settled between the parties, this court will not consider any of the questions presented by the petition in error. Smith v.Boatman, 29 Okla. 818, 120 P. 599; Spaulding et al. v.Yarbrough, 40 Okla. 731, 140 P. 782.
The appeal is therefore dismissed.
All the Justices concur. *Page 199